TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-001-CV


In re Valerie Thomas Bahar, M.D., P.A. and Valerie Thomas Bahar, Individually




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Relators' Motion for Emergency Stay is granted in part as follows.  The portions of
the December 22, 2009 Order Compelling Defendants to Answer Receiver/Master's Requests for
Production that direct Relators to (1) complete all past and pending written discovery in full; (2)
deliver to the Receiver copies of their 2008 income, expense, and tax records; and (3) provide the
Receiver proof from the Internal Revenue Service of their tax liabilities by January 4, 2010 are
stayed until January 7, 2010.  Pending further order of this Court, Relators are ordered to comply
with these portions of the district court order by 5:00 p.m. on January 7, 2010.  As to all remaining
portions of the district court's order, the Motion for Emergency Stay is denied.
		The Real Party in interest is directed to file a response to the Petition for Writ of
Mandamus by 5:00 p.m. on January 6, 2010.
		It is so ordered January 4, 2010.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop